Exhibit 10.1

 



 

SECOND AMENDMENT
TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement, dated as of March 17, 2017 (this
“Amendment”), by and among each of the lenders party hereto, Greatbatch Ltd., a
New York corporation (the “Borrower”), Integer Holdings Corporation (f/k/a
Greatbatch, Inc.), a Delaware corporation (“Parent”), Manufacturers and Traders
Trust Company, as the administrative agent under the Credit Agreement referred
to below (in such capacity, the “Administrative Agent”) and Credit Suisse
Securities (USA) LLC (in such capacity, the “Arranger”). Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment.

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
October 27, 2015 (as modified pursuant to that certain Consent of Lenders, dated
as of February 9, 2016 and that certain Memorandum of Correction, dated as of
April 19, 2016, as amended by that certain Amendment No. 1 to Credit Agreement,
dated as of November 29, 2016, and as further amended, restated, supplemented or
otherwise modified and as in effect immediately prior to the Amendment Effective
Date (as defined below), the “Credit Agreement”), among, inter alios, the
Borrower, Parent, the Administrative Agent and each Lender from time to time
party thereto (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement);

 

WHEREAS, the Borrower and Parent have requested that certain amendments and
modifications to the Credit Agreement be effected, including to permit the
refinancing of all outstanding Term B Loans as contemplated by Section 2.19.1 of
the Credit Agreement as described herein;

 

WHEREAS, subject to certain conditions, such amendments and modifications shall
include the addition of a new term loan facility (the “New Term B Facility”; the
loans thereunder, the “New Term B Loans”) the proceeds of which New Term B Loans
shall be used to replace the outstanding Term B Loans;

 

WHEREAS, the New Term B Loans will have the same terms as the Term B Loans
currently outstanding under the Credit Agreement except as otherwise set forth
herein;

 

WHEREAS, each existing Term B Lender (each, an “Existing Term B Lender” and the
existing Term B Loans held by it, its “Existing Term B Loans”) that executes and
delivers a signature page to the ‘Lender New Commitment’ dated March 17, 2017
(the “Lender New Commitment”), and in connection therewith agrees to continue
all or a portion (as determined by the Arranger and notified to such Lender) of
its outstanding Existing Term B Loans as New Term B Loans (such continued Term B
Loans, the “Continued Term B Loans” and such Term B Lenders, collectively, the
“Continuing Term B Lenders”) will thereby (i) agree to the terms of this
Amendment and (ii) agree to continue all or such portion (as determined by the
Administrative Agent and notified to such Lender) of its Existing Term B Loans
outstanding on the Amendment Effective Date as New Term B Loans in a principal
amount equal to the aggregate outstanding principal amount of such Existing Term
B Loans so continued;

 

WHEREAS, each Person (other than a Continuing Term B Lender in its capacity as
such and in the amount of its Continued Term B Loans) that agrees to make New
Term B Loans (collectively, the “Additional Term B Lenders”) will make New Term
B Loans to the Borrower on the Amendment Effective Date in such amount (not in
excess of its commitment) as determined by the Administrative Agent and notified
to such Additional Term B Lender;

 

WHEREAS, the Continuing Term B Lenders and the Additional Term B Lenders
(collectively, the “New Term B Lenders”) are severally willing to continue all
or a portion (as determined by the Administrative Agent and notified to such
Lender) of their Existing Term B Loans as New Term B Loans and/or to make New
Term B Loans, as the case may be, subject to the terms and conditions set forth
in this Amendment;

 


 



WHEREAS, notwithstanding the foregoing, any Existing Term B Lender that does not
become a Continuing Term B Lender as contemplated hereby shall not otherwise be
permitted to become an Additional Term B Lender or a Continuing Term B Lender,
unless approved by the Administrative Agent; and

 

WHEREAS, the New Term B Lenders and the Administrative Agent are willing to
agree to this Amendment on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION I.      NEW TERM LOANS

 

A.                 Subject to the terms and conditions set forth herein, (i)
each Continuing Term B Lender agrees to continue all or a portion (as determined
by the Administrative Agent and notified to such Lender) of its Existing Term B
Loans as a New Term B Loan on the date requested by the Borrower to be the
Amendment Effective Date in a principal amount equal to such Existing Term B
Loans and (ii) each Additional Term B Lender agrees to make New Term B Loans on
such date to the Borrower in a principal amount equal to such Additional Term B
Lender’s New Term B Loan Commitment (as defined below).  For purposes hereof, a
Person may become a party to the Credit Agreement as amended hereby and become a
New Term B Lender as of the Amendment Effective Date by executing this Amendment
or the Lender New Commitment, as applicable, and delivering to the
Administrative Agent, on or prior to the Amendment Effective Date, a counterpart
signature page to this Amendment or the Lender New Commitment, as applicable, in
its capacity as a New Term B Lender.  The Borrower shall give notice to the
Administrative Agent of the proposed Amendment Effective Date not later than one
Business Day prior thereto, and the Administrative Agent shall notify each New
Term B Lender thereof.  For the avoidance of doubt, the Existing Term B Loans of
a Continuing Term B Lender must be continued in whole and may not be continued
in part unless approved or otherwise determined by the Administrative Agent.

 

B.                 Each Additional Term B Lender will make its New Term B Loan
on the Amendment Effective Date by making available to the Administrative Agent,
in accordance with the Credit Agreement, an amount equal to its New Term B Loan
Commitment.  The “New Term B Loan Commitment” of any Additional Term B Lender
will be such amount (not exceeding any commitment offered by such Additional
Term B Lender) allocated to it by the Administrative Agent and notified to it on
or prior to the Amendment Effective Date.  The commitments of the Additional
Term B Lenders and the continuation undertakings of the Continuing Term B
Lenders are several and no such Lender will be responsible for any other such
Lender’s failure to make or acquire by continuation its New Term B Loan.  The
New Term B Loans may from time to time be Base Rate Loans or LIBOR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with the Credit Agreement. Each New Term B Lender, as to itself,
hereby agrees to waive any indemnity claim for breakage costs under Section
2.8.5 of the Credit Agreement in connection with the prepayment or replacement
of Existing Term B Loans contemplated hereby.

 


 



C.                 The obligation of each New Term B Lender to make or acquire
by continuation New Term B Loans on the Amendment Effective Date is subject to
the satisfaction of the conditions set forth in Section III of this Amendment.

 

D.                 On and after the Amendment Effective Date, each reference in
the Loan Documents to “Term B Loans” shall be deemed a reference to the New Term
B Loans contemplated hereby, except as the context may otherwise require, each
reference to “Term B Lenders” shall be deemed a reference to the New Term B
Lenders.  Notwithstanding the foregoing, the provisions of the Credit Agreement
with respect to indemnification, reimbursement of costs and expenses, increased
costs and break funding payments shall continue in full force and effect with
respect to, and for the benefit of, each Existing Term B Lender in respect of
such Lender’s Existing Term B Loans.

 

E.                 The principal of the New Term B Loans shall be due and
payable in quarterly installments, each equal to (a) one-quarter of two and a
half percent (0.625%) for each payment due on March 31, 2017, June 30, 2017,
September 30, 2017 and December 31, 2017 and (b) one-quarter of one percent
(0.250%) on each Quarterly Payment Date that occurs after December 31, 2017 and
continuing through (and including) the last Quarterly Payment Date prior to the
Term B Loan Maturity Date, in each case, calculated as a percentage of the
original principal amount subject to adjustment pursuant to the terms of the
Credit Agreement as amended by this Amendment); provided that each New Term B
Lender hereby acknowledges and agrees that the Borrower has prepaid, prior to
the date hereof, all amounts due pursuant to this paragraph other than the
payment of (x) one-quarter of two and a half percent (0.625%) of the original
principal amount on March 31, 2017 and (y) one quarter of one and a half percent
(0.375%) of the original principal amount on June 30, 2017, September 30, 2017
and December 31, 2017. All amounts of principal, interest and fees relating to
Refinancing Loans not due and payable before the Term B Loan Maturity Date are
due and payable on the Term B Loan Maturity Date.

 

F.                  The final maturity date of the New Term B Loans shall be the
Term B Loan Maturity Date.

 

G.                The continuation of Continued Term B Loans may be implemented
pursuant to other procedures specified by the Administrative Agent (in
consultation with the Borrower), including by repayment of Continued Term B
Loans of a Continuing Term B Lender from the proceeds of New Term B Loans
followed by a subsequent assignment to it of New Term B Loans in the same amount
and each Continuing Term B Lender hereby agrees to execute such other
documentation as may be required to evidence such Continuing Term B Lender’s New
Term B Loan Commitment.

 

SECTION II.     AMENDMENTS TO CREDIT AGREEMENT

 

2.1Amendments to Section 1: Definitions.

 

A.                 Section 1.1 of the Credit Agreement is hereby amended by
adding the following definitions in proper alphabetical sequence:

 

“Additional Term B Lender” shall have the meaning set forth in the Second
Amendment.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 


 



“Continuing Term B Lenders” shall have the meaning set forth in the Second
Amendment.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement
dated as of March 17, 2017 among the Borrower, Parent, the other Loan Parties
party thereto, the Administrative Agent, and the Lenders party thereto.

 

“Second Amendment Effective Date” shall mean March 17, 2017, the date on which
the conditions precedent set forth in Section III of the Second Amendment were
satisfied or waived in accordance therewith.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

B.                 The definition of “Term B Lender” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

““Term B Lender”: each Lender that signs the Second Amendment in respect of a
Term B Loan Commitment. Each Additional Term B Lender shall be a Term B Lender
to the extent any such Person has executed the Second Amendment and to the
extent such Second Amendment shall have become effective in accordance with the
terms hereof and thereof, and each Continuing Term B Lender shall continue to be
a Term B Lender. The Term B Lenders as of the Second Amendment Effective Date
shall be as set forth in the Register at the time the Register is updated and/or
modified to reflect and give effect to the Second Amendment and the transactions
contemplated thereby.”

 


 



C.                 The definition of “Defaulting Lender” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows”

 

“Defaulting Lender”: subject to Subsection 2.15.2 (Defaulting Lender Cure), any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two (2) Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, any Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower) or (d) unless the Administrative Agent determines in its
sole discretion that a Lender should not be a Defaulting Lender by virtue of the
facts and circumstances described in this clause (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) become the subject of a Bail-in Action, or (iii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Subsection 2.15.2 (Defaulting Lender
Cure)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, each Swingline Lender and each Lender.

 

2.2The definition “Repricing Event” in Section 1.1 of the Credit Agreement is
hereby amended by substituting the references to “Initial Term B Loans” to “Term
B Loans”

 

2.3Amendments to Section 2.1.4: Commitment to make Term B Loans.

 

Section 2.1.4 is hereby amended and restated in its entirety as follows:

 

“Upon the terms and subject to the conditions of the this Agreement, each Term B
Lender agrees to make advances, including, as applicable, its obligation under
the Second Amendment to continue its outstanding “Existing Term B Loans” as
“Continued Term B Loans” as such terms are defined in the Second Amendment (such
advances, together with any Incremental Term B Loans, the “Term B Loans”) to the
Borrower on the Second Amendment Effective Date in an aggregate outstanding
principal amount not to exceed Nine Hundred Fifty Four Million Two Hundred Fifty
Thousand Dollars ($954,250,000) (as the same may be increased or reduced,
pursuant to the terms of this Agreement, the “Term B Loan Commitment”);
provided, however, that the amount and percentage of the Term B Loan Commitment
that any Lender is obligated to lend shall not exceed the amount or percentage
set forth on Schedule 2.1.4 for such Term B Lender (as supplemented and amended
by giving effect to the assignments contemplated by this Agreement and any other
adjustments contemplated by this Agreement). The Term B Loan Commitment of any
Term B Lender is sometimes referred to herein as such Term B Lender’s Term B
Loan Commitment. The Borrower shall not be permitted to reborrow any amount of
the Term B Loans once repaid”.

 


 



2.4Amendments to Section 2.1.7: Scheduled Repayment of Term B Loans.

 

Section 2.1.7 is hereby amended and restated in its entirety as follows”

 

“The principal of the Term B Loans shall be due and payable in quarterly
installments, each equal to (a) one-quarter of two and a half percent (0.625%)
for each payment due on March 31, 2017, June 30, 2017, September 30, 2017 and
December 31, 2017 and (b) one-quarter of one percent (0.250%) on each Quarterly
Payment Date that occurs after December 31, 2017 and continuing through (and
including) the last Quarterly Payment Date prior to the Term B Loan Maturity
Date thereafter, in each case, calculated as a percentage of the original
principal amount subject to adjustment pursuant to the terms of this Agreement);
provided that each Term B Lender hereby acknowledges and agrees that the
Borrower has prepaid, prior to the Second Amendment Effective Date, all amounts
due pursuant to this paragraph other than the payment of (x) one-quarter of two
and a half percent (0.625%) of the original principal amount on March 31, 2017
and (y) one-quarter of one and a half percent (0.375%) of the original principal
amount on June 30, 2017, September 30, 2017 and December 31, 2017. All amounts
of principal, interest and fees relating to Refinancing Loans not due and
payable before the Term B Loan Maturity Date are due and payable on the Term B
Loan Maturity Date.”

 

2.5Amendments to Section 2.7.3: Repricing Event

 

Section 2.7.3 is hereby amended and restated in its entirety as follows:

 

“If any Repricing Event occurs on or prior to the date that is six months after
the Second Amendment Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Term B Lender holding Term
B Loans that are subject to such Repricing Event (including any Term B Lender
that is replaced pursuant to Section 2.14.2 (Replacement of Lenders) as a result
of its refusal to consent to an amendment giving rise to such Repricing Event),
a fee in an amount equal to one percent (1.00%) of the aggregate principal
amount of the Term B Loans subject to such Repricing Event. Such fees shall be
earned, due and payable upon the date of occurrence of the respective Repricing
Event.”

 

2.6Amendments to Section 2.8.2: Applicable Margin.

 


 



A.                 Section 2.8.2(a)(i) is hereby amended and restated in its
entirety as follows:

 

(i)                 For Term B Loans prior to the Second Amendment Effective
Date, three and one-quarter of one percent (3.25%) and on and after the Second
Amendment Effective Date, two and one-half percent (2.50%)

 

B.                 Section 2.8.2(b)(i) is hereby amended and restated in its
entirety as follows:

 

(i)                 For Term B Loans prior to the Second Amendment Effective
Date, four and one-quarter of one percent (4.25%) and on and after the Second
Amendment Effective Date, three and one-half percent (3.50%)

 

2.7       Amendments to Schedule 2.1.4.

 

Schedule 2.1.4 is hereby amended and restated in its entirety as set forth in
Schedule 2.5 to this Amendment.

 

2.8Amendments to Section 11.5(o).

 

Section 11.5(o) is hereby amended by substituting the reference therein to
“Initial Term B Loans” to “Term B Loans”

 

2.9       Addition of Section 11.19.

 

The Credit Agreement is hereby amended by inserting a new Section 11.19 to read
as follows:

 

“Section 11.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable;

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

SECTION III.      CONDITIONS TO EFFECTIVENESS

 


 



This Amendment shall become effective only upon, and the obligation of the New
Term B Lenders shall be subject to, the satisfaction or waiver of all of the
following conditions precedent (the date of satisfaction or waiver of such
conditions being referred to herein as the “Amendment Effective Date”):

 

A.                 Borrowing Notice. The Administrative Agent shall have
received a duly completed borrowing notice for the New Term B Loans.

 

B.                 Execution. The Administrative Agent shall have received a
counterpart signature page of this Amendment duly executed by each Loan Party
and a counterpart signature page of this Amendment and the Lender New
Commitment, as applicable duly executed by each New Term B Lender.

 

C.                 Opinion. The Administrative Agent shall have received a
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Amendment Effective Date) of Hodgson Russ LLP, counsel to the Borrower and
the other Loan Parties in form and substance reasonably satisfactory to the
Administrative Agent. Each Loan Party hereby requests Hodgson Russ LLP to
deliver such opinion.

 

D.                 Fees. (i) Each of the Administrative Agent and Arranger shall
have received all fees, premium (if any) and other amounts accrued (whether or
not otherwise due and payable on or prior to the Amendment Effective Date)
including, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party under any Loan Document, and including, without
limitation, any amounts previously agreed in writing by the Arranger (or any of
its affiliates) and the Borrower and (ii) the entire aggregate principal amount
of the Term B Loans outstanding immediately prior to the Amendment Effective
Date and all accrued interest, fees, premiums and other amounts (including any
amounts pursuant to Section 11.14) in connection therewith shall have been (or
shall be deemed to have been) repaid in full in a manner reasonably satisfactory
to the Administrative Agent and all Interest Periods in respect of thereof shall
have been terminated.

 

E.                 Refinancing Term Notice. The Administrative Agent shall have
received a Refinancing Term Notice in accordance with Section 2.19.1 of the
Credit Agreement.

 

F.                  Secretary’s Certificate. The Administrative Agent shall have
received such resolutions, certificates of good standing, other certificates of
Responsible Officers of the Borrower and Parent and such other documentation as
the Administrative Agent shall reasonably request.

 

G.                Officer’s Certificate. The Administrative Agent shall have
received a certificate of a financial officer of the Borrower dated the
Amendment Effective Date certifying that (A) the representations and warranties
set forth in Section IV of this Amendment shall be true and correct in all
respects (or in all material respects if any such representation or warranty is
not by its terms already qualified as to materiality) as of the Amendment
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all respects (or in all material respects
if any such representation or warranty is not by its terms already qualified as
to materiality) as of such earlier date and (B) no Default or Event of Default
shall have occurred and be continuing.

 

Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Additional
Term B Lender for purposes of facilitating funding on the Amendment Effective
Date. Accordingly, any signature page hereto submitted by or on behalf of an
Additional Term B Lender other than such fronting lender will be deemed
ineffective unless accepted by the Administrative Agent in its sole discretion.

 


 



SECTION IV.     REPRESENTATIONS AND WARRANTIES

 

In order to induce the Term B Lenders to enter into this Amendment and to amend
the Credit Agreement in the manner provided herein, each of Parent and the
Borrower hereby represents and warrants to the Administrative Agent and each
Term B Lender, as of the Amendment Effective Date that, before and after giving
effect to this Amendment, the following statements are true and correct in all
material respects:

 

A.                 Power; Authorization.

 

(i)                 Each Loan Party has the power and authority to execute,
deliver and perform this Amendment and the Credit Agreement, as amended by this
Amendment (the “Amended Agreement”) and the other Loan Documents to which it is
a party. Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment, the Amended Agreement and
the other Loan Documents to which it is a party.

 

(ii)               No consent or authorization of, or filing with, any Person
(including, without limitation, any Governmental Authority) is required in
connection with the execution, delivery and performance by any Loan Party, or
the validity or enforceability in accordance with its terms against any Loan
Party, of this Amendment, the Amended Agreement and the other Loan Documents to
which it is a party except for (i) such consents, authorizations and filings
which have been obtained and are in full force and effect, (ii) such consents,
authorizations and filings which the failure to obtain or perform, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, (iii) authorizations and filings required by applicable
securities laws in connection with the exercise of remedies with respect to
pledged investment property and (iv) such filings as are necessary to perfect
the Liens of the Lenders created pursuant to the Loan Documents.

 

B.                 Enforceability. This Amendment has been duly executed and
delivered by each of the Loan Parties and constitutes the legal, valid and
binding obligation of each Loan Party, and is enforceable against each Loan
Party in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

C.                 Incorporation of Representations and Warranties from Credit
Agreement. The representations and warranties contained in Section 5 of the
Amended Agreement are and will be true and correct in all material respects on
and as of the Amendment Effective Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

 

D.                 Absence of Default. No Default or Event of Default has
occurred and is continuing or will result from this Amendment.

 

SECTION V.     REAFFIRMATION OF GUARANTEES AND SECURITY INTERESTS

 

Each Loan Party hereby acknowledges its receipt of a copy of this Amendment and
its review of the terms and conditions hereof and hereby confirms and consents
to the terms and conditions of this Amendment and the transactions contemplated
thereby, including the extension of New Term B Loans. In addition, for the
benefit of the Administrative Agent on behalf of the Secured Parties (including,
without limitation, the New Term B Lenders), each Loan Party hereby (a) affirms
and confirms its guarantees, pledges, grants and other undertakings under the
Credit Agreement and the other Loan Documents to which it is a party, (b) agrees
that (i) each Loan Document to which it is a party shall continue to be in full
force and effect and (ii) all guarantees, pledges, grants and other undertakings
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties, including the New Term B Lenders, and (c)
acknowledges that from and after the date hereof, all New Term B Loans shall be
deemed to be Obligations. Nothing herein can or may be construed as a novation
of the Credit Agreement or any other Loan Document.

 


 



SECTION VI.      Ratification

 

This Amendment and the Credit Agreement and each amendment, waiver or other
modification to the Loan Documents set forth or contemplated herein and therein
shall be deemed to be effective pursuant to 2.19.1 of the Credit Agreement.

 

SECTION VII.     MISCELLANEOUS

 

A.                 Reference to and Effect on the Credit Agreement and the Other
Loan Documents.

 

(i)                 On and after the Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

 

(ii)               Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iii)             This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and shall be administered and construed
pursuant to the terms of the Credit Agreement.

 

(iv)             The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under any Loan Document.

 

B.                 Limitation of Amendment and Waiver. Except as expressly set
forth herein, the terms, provisions and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect and in all other
respects are hereby ratified and confirmed. Nothing herein shall be deemed to
entitle the Borrower to a further consent to, or a further waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

 

C.                 Headings. The descriptive headings of the several sections of
this Amendment are inserted for convenience only and shall not affect the
meaning or construction of any of the provisions of this Amendment.

 

D.                 Applicable Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).

 


 



E.                 Severability. Every provision of this Amendment is intended
to be severable. If any term or provision of this Amendment shall be invalid,
illegal or unenforceable for any reason, the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired
thereby. Any invalidity, illegality or unenforceability of any term or provision
of this Amendment in any jurisdiction shall not affect the validity, legality or
enforceability of any such term or provision in any other jurisdiction.

 

F.                  Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

G.                Status. Each party hereto acknowledges and agrees that the New
Term B Loans constitute “Refinancing Term B Indebtedness” under the Credit
Agreement and the refinancing of the Term B Loans as contemplated hereby is
permitted under Section 2.19.1 of the Credit Agreement.

 

 

 

[Remainder of this page intentionally left blank.]

 


 



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

 

  ADDITIONAL TERM B LENDER:      

Credit Suisse AG, Cayman Islands Branch,

as a New Term B Lender (as an Additional Term B Lender and as a fronting New
Term B Lender pursuant to the letter agreement between the Continuing Term B
Lenders and Credit Suisse AG, Cayman Islands Branch dated March 17, 2017)

      By:

/s/ Christopher Day

  Name: Christopher Day   Title: Authorized Signatory               By:

/s/ Joan Park

  Name: Joan Park   Title: Authorized Signatory

 



  Notice Address:   Credit Suisse AG, Cayman Islands Branch   Eleven Madison
Avenue, 23rd Floor   New York, New York 10010   Telephone: (212) 538-3525  
Facsimile: (212) 325-8315   Email: list.ops-collateral@credit-suisse.com



 

 


 

 

INTEGER HOLDINGS CORPORATION,

as Parent

          By:

/s/ Thomas J. Mazza

  Name: Thomas J. Mazza   Title: Vice President

 

 

GREATBATCH LTD.,

as the Borrower

          By:

/s/ Thomas J. Mazza

  Name: Thomas J. Mazza   Title: Vice President

 

 

 


 



 

CREDIT SUISSE SECURITIES (USA) LLC,

as Arranger

          By:

/s/ Colin Bathgate

  Name: Colin Bathgate   Title: Managing Director

 

 

 

 

 

 




 

Consented to by:

 

MANUFACTURERS AND TRADERS TRUST COMPANY,
as Administrative Agent

 

By: /s/ Ryan Grimme     Name: Ryan Grimme     Title: Associate              

 

 

 

 

 




 

  gbv, llc,
as a Loan Party           By: /s/ Timothy G. McEvoy   Name: Timothy G. McEvoy  
Title: Senior Vice President

 

 

  Electrochem solutions, inc,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  greatbatch-globe tool, inc.,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  lake region medical holdings, inc.,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  LAKE REGION MEDICAL, INC.,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 


 



  LAKE REGION MANUFACTURING, INC.,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  ACCELLENT LLC,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  AMERICAN TECHNICAL MOLDING, INC.,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  G&D, LLC,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  UTI HOLDINGS, LLC,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 


 



  UTI HOLDING COMPANY,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  MEDSOURCE TECHNOLOGIES HOLDINGS, LLC
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  NOBLE-MET LLC,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  VENUSA, LTD.,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  SPECTRUM MANUFACTURING, INC.,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 


 

  MEDSOURCE TECHNOLOGIES, LLC,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  BRIMFIELD PRECISION, LLC,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  KELCO ACQUISITION LLC,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  MEDSOURCE TECHNOLOGIES, NEWTON INC.,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 

  MEDSOURCE TRENTON LLC,
as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas J. Mazza  
Title: Vice President

 

 


 

  PORTLYN, LLC, as a Loan Party           By: /s/ Thomas J. Mazza   Name: Thomas
J. Mazza   Title: Vice President

 

 

 

 

 

 




 

[SCHEDULE 2.5 – TERM B LOAN COMMITMENTS]

 

Schedule 2.5 to Second Amendment to Credit Agreement

 

 

 

Lender Term Loan B Commitment     CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$954,250,000 TOTAL $954,250,000

 

 

